Citation Nr: 9902170	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-21 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to compensation for disability of the right wrist 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

REMAND

The veteran served on active duty from February 1944 to May 
1946.

The veteran contends his right wrist was improperly 
manipulated by a VA caregiver approximately 10 days 
subsequent to surgery performed to reset a fracture of the 
wrist.  He asserts that during this improperly vigorous 
manipulation several of the not-yet-healed bones were 
displaced, resulting in current pain and wrist impairment.  
He requests compensation under the provisions of 38 U.S.C.A. 
§ 1151 for current right wrist disability.

While riding his bicycle on March 14, 1991, the veteran fell 
and landed on his right hand, breaking the wrist bones in 
several places.  He went to the VA Medical Center in 
Roseburg, Oregon.  A diagnosis of comminuted fracture of 
distal head of ulna with naviline oblique shaft fracture 
was assigned and the wrist was put in a splint.  The veteran 
was then transferred to the Portland VA Medical Center on 
March 15, 1991.  In the orthopedics clinic at the Portland VA 
Medical Center, an unsuccessful attempt was made to 
accomplish a closed reduction of the fracture.  The veteran 
then underwent arthroscopic open reduction and internal 
fixation March 18, 1991.  

A review of the medical evidence of record reveals that the 
records reflecting the veterans hospitalization at the 
Portland VA Medical Center from March 15, 1991, to March 20, 
1991, appear to be incomplete.  Although the hospitalization 
summary, nursing notes, and subsequent treatment notes are 
contained in the veterans VA claims file, the report of the 
actual surgery is not available for review.  Additionally, 
the evidence shows that the veteran was referred to the 
prosthetics department at least once, for the provision of a 
clamshell splint.  He also had a plaster cast and a sling at 
different points.  There are no prosthetics records available 
for review, however.  Although most of the X-ray reports are 
contained in the claims file, it appears that one report may 
be missing.  The report of X-ray films taken on April 9th, 
1991, shows that the radiologist compared the April 9th films 
to films taken on March 18th, 1991, the day of the veterans 
surgery.  It does not appear that the report of this X-ray 
series is available for review.  It seems likely that the 
report may have been associated with the surgery report, 
rather than with the rest of the treatment reports.

Although the veterans main contention revolves around an 
incident which he contends occurred on March 26th, of which 
the records appear to be complete, the Board is of the 
opinion that the operation report and the report of the X-ray 
studies conducted on that day are pertinent to the veterans 
appeal and must be obtained prior to further review.  Any VA 
medical records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Of record are two medical opinions pertaining to the 
veterans appeal.  One, prepared by the veterans private 
physician, was submitted by the veteran.  The other was 
prepared by a VA physician at the request of the RO.  If new 
evidence is obtained as envisioned by the preceding 
paragraph, the veteran must be notified to allow him to be 
fully informed of the evidence of record.  Likewise, the RO 
may wish to obtain another opinion from the VA physician.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
VA medical treatment for the veterans 
right wrist, to include the report of the 
March 18, 1991, internal reduction 
surgery, the report of X-ray studies 
conducted on March 18, 1991, the 
prosthetics file pertaining to the right 
wrist casts and splints, as well as any 
recent right wrist treatment records 
which are not contained in his claims 
file, for inclusion in the file.

2.  The veteran should be provided with 
copies of the newly-obtained medical 
evidence.

3.  The RO should then forward to the 
newly-obtained evidence to the physician 
who provided the February 1996 VA opinion 
for review and revision of the opinion, 
if the physician deems revision 
advisable.  If the physician who provided 
the February 1996 opinion is unavailable, 
the entire claims file should be 
forwarded to another physician with 
equivalent qualifications for review and 
comment.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs 


	(CONTINUED ON NEXT PAGE)

ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
